Case 20-40163-JMM       Doc 116     Filed 12/31/20 Entered 12/31/20 12:33:46              Desc Main
                                  Document      Page 1 of 25



   Steven L. Taggart, ISB No. 8511
   MAYNES TAGGART PLLC
   P. O. Box 3005
   Idaho Falls, ID 83403
   Telephone: (208) 552-6442
   Facsimile: (208) 524-6095
   Email: staggart@maynestaggart.com

   Counsel for Debtor/Debtor-in-Possession

                          UNITED STATES BANKRUPTCY COURT

                                     DISTRICT OF IDAHO

    In Re:                                            Case No. 20-40163-JMM

    ROBERT ALLEN AUTO GROUP, INC.                     Chapter 11

    Debtor/Debtor-in-Possession.



                                DISCLOSURE STATEMENT


           On March 2, 2020, ROBERT ALLEN AUTO GROUP, INC. (“Debtor”), the
   surviving entity under that certain Plan of Merger dated February 25, 2020 with ROBERT
   ALLEN NISSAN OF HELENA, INC. and ALLEN FAMILY HOLDINGS, L.L.C., (the
   non-surviving entities), filed its voluntary petition for relief pursuant to Chapter 11,
   Subchapter V of the Bankruptcy Code with the United States Bankruptcy Court for the
   District of Idaho. See Doc. 1. Debtor amended its petition for relief from a Chapter 11,
   Subchapter V to a Chapter 11 on May 22, 2020. See Doc. 63. Pursuant to Section 1125
   of the Bankruptcy Code, the Debtor has obtained an order of the Court approving this
   Disclosure Statement (“Disclosure Statement”) for submission to the holders of claims
   against it to allow such claim holders to vote for or against Debtor’s Plan of Reorganization.

                                        INTRODUCTION

        THIS DISCLOSURE STATEMENT CONTAINS INFORMATION THAT MAY
   BEAR UPON YOUR DECISION TO ACCEPT OR REJECT THE DEBTOR’S
   PROPOSED PLAN OF LIQUIDATION.

                      PLEASE READ THIS DOCUMENT WITH CARE.

           The Debtor is providing this Disclosure Statement to all of its known creditors
   pursuant to Section 1125 of the Bankruptcy Code in order to permit such creditors to make
   an informed judgment in exercising their right to vote on the Plan of Liquidation. Section

   DISCLOSURE STATEMENT—ROBERT ALLEN AUTO GROUP, INC.
   Page No. 1
Case 20-40163-JMM       Doc 116     Filed 12/31/20 Entered 12/31/20 12:33:46            Desc Main
                                  Document      Page 2 of 25



   1125 of the Bankruptcy Code requires that this Disclosure Statement be submitted to
   holders of claims against, and interests in, the Debtor, and that this Disclosure Statement
   contains sufficient information about the Debtor to enable creditors and other interested
   parties to make an informed decision regarding the Plan of Liquidation. The Disclosure
   Statement is required to be approved by the Court. The Debtor has complied with the
   requirements of Section 1125 of the Bankruptcy Code and the Disclosure Statement has
   been approved by the Court with a determination that it contains adequate information.

        THE APPROVAL BY THE COURT OF THIS DISCLOSURE STATEMENT
   DOES NOT CONSTITUTE AN ENDORSEMENT BY THE COURT OF THE PLAN OR
   A GUARANTEE OF THE ACCURACY OR COMPLETENESS OF THE
   INFORMATION CONTAINED HEREIN.

           This Disclosure Statement is being furnished to all known creditors and claimants
   to inform them about the Plan and their rights with respect thereto. The only
   representations that are authorized by the Debtor concerning its finances and business
   operations, the value of Debtor’s assets, its Liquidation prospects, or other matters are as
   contained in this Disclosure Statement. The financial information contained in this
   Disclosure Statement has not been subjected to an audit by an independent Certified Public
   Account; however, it has been prepared by the Debtor’s business accountants and is
   consistent with historical financial information. For that reason, the Debtor is not able to
   warrant or represent that the information contained in this Disclosure Statement is without
   any inaccuracy; however, effort has been made to ensure that all such information is fairly
   represented.

           In determining the acceptance of the Plan, votes will only be counted if submitted
   by the claimant whose claim is duly scheduled by the proponent as undisputed, non-
   contingent, and liquidated, or who, prior to the hearing on confirmation has filed with the
   Court a proof of claim which has not been disallowed or suspended prior to the computation
   of the vote on the plan. A class that is unimpaired is deemed to have accepted the plan if
   solicitation of acceptance is not required under 11 USC § 1126(f). The ballot received
   from you does not constitute a Proof of Claim. If you are in any way uncertain whether or
   not your claim has been correctly scheduled, you should check the Debtor's schedules
   which are on file in the office of the Clerk of the United States Bankruptcy Court, U.S.
   Courthouse, Pocatello, Idaho. Due to the volume of business of the Clerk of the
   Bankruptcy Court, it is believed that this information will not be given by telephone.

           Pursuant to Bankruptcy Code 11 USC §1129(b), a plan may be confirmed even if
   it is not accepted by one or all of the impaired classes, provided the Bankruptcy Court
   deems the plan does not discriminate unfairly and the plan is fair and equitable to such
   class or classes.




   DISCLOSURE STATEMENT—ROBERT ALLEN AUTO GROUP, INC.
   Page No. 2
Case 20-40163-JMM       Doc 116     Filed 12/31/20 Entered 12/31/20 12:33:46              Desc Main
                                  Document      Page 3 of 25



                         EXECUTIVE SUMMARY OF THE PLAN

           The plan calls for the controlled and timely liquidation of all assets over the next
   months through a series of sales, auctions, and liquidations. More specifically, the Plan
   will call for:

              •   Sale of the following through the Plan:
                     o Debtor’s commercial real estate, consisting of 28,961 square feet of
                          commercial buildings on nearly 3 acres
              •   Once all assets have been sold, Debtor’s business will cease to exist

          The proceeds from the sale, auction, or surrender of assets will be applied as
   provided herein, but generally to lienholders in order of lien priority in specific collateral
   and then to administrative, priority and general unsecured creditors.

                                     APPENDICES
   Accompanying this Disclosure Statement are copies of the following documents:

          APPENDIX A:             The Court’s Order Approving Disclosure Statement
                                  pursuant to 11 USC §1125; affixing the time for the filing of
                                  acceptances or rejections of the Plan of Liquidation and for
                                  a hearing on confirmation of the Plan of Liquidation.

          APPENDIX B:             The Plan of Liquidation.

          APPENDIX C:             The ballot form for acceptance or rejection of the Plan of
                                  Liquidation.

          APPENDIX D:             Debtor’s list of secured and unsecured claims, including any
                                  disputed claims.

          APPENDIX E:             Monthly Operating Reports have been filed with the Court
                                  as required by the Chapter 11 Bankruptcy Code and the U.S.
                                  Trustee Guidelines and will not be attached here to avoid
                                  unnecessary duplication of paperwork.

          APPENDIX F:             Liquidation Analysis


           To avoid unnecessary duplication of paperwork Debtor has not attached the
   monthly reports filed with the Court as required by the Chapter 11 Bankruptcy Code and
   the U.S. Trustee Regulations. They are available on the Bankruptcy Court’s website or
   will be produced if a creditor requests a copy thereof from Debtor’s counsel. Debtor
   believes these show that it has used its best efforts to comply with payment of all expenses
   during the pendency of this proceeding and Court Orders issued to date.



   DISCLOSURE STATEMENT—ROBERT ALLEN AUTO GROUP, INC.
   Page No. 3
Case 20-40163-JMM       Doc 116     Filed 12/31/20 Entered 12/31/20 12:33:46               Desc Main
                                  Document      Page 4 of 25



                                         DEFINITIONS

          Unless the context otherwise requires, the following terms, when used in this
   Disclosure Statement shall have the same meanings set forth in Article 1.2 of the Plan:

                  1.2.1 “Administrative Claim” means a claim for the cost or expense of
   administration of this Chapter 11 case, including any actual and necessary expense of
   preserving or liquidating the estate, any actual and necessary expense of operating the
   business of the Debtor, and all allowances approved by the Court in accordance with the
   Bankruptcy Code.

                   1.2.2 “Administrative Claims Bar Date” shall have the meaning given it
   in Article 14.1.1 of this Plan.

                   1.2.3 “Allowed Claim” means a claim or any portion thereof (a) that has
   been allowed by a Final Order of the Bankruptcy Court or (b) as to which, on or by the
   Effective Date, (i) no proof of claim has been filed with the Bankruptcy Court and (ii) the
   liquidated and non-contingent amount of which is scheduled, other than a claim that is
   scheduled at zero, in an unknown amount, or as disputed, or (c) for which a proof of claim
   in a liquidated amount has been timely filed with the Bankruptcy Court pursuant to the
   Bankruptcy Code, any Final Order of the Bankruptcy Court or other applicable bankruptcy
   law, and as to which either (i) no objection to its allowance has been filed within the periods
   of limitation fixed by this Plan, the Bankruptcy Code or by any order of the Bankruptcy
   Court, or (ii) any objection as to its allowance has been settled or withdrawn or has been
   denied by a Final Order, or (d) is reflected in a schedule of Allowed Claims, if any, filed
   from time to time with the Bankruptcy Court by the Debtor, or (e) that is expressly allowed
   in a liquidated amount in this Plan. An Allowed Claim (a) includes a Disputed Claim to
   the extent such Disputed Claim becomes allowed after the Effective Date; and (b) shall be
   net of any valid setoff exercised with respect to such claim under the provisions of the
   Bankruptcy Code and applicable law. Unless otherwise specified herein, in section 506(b)
   of the Bankruptcy Code, or in any order of the Bankruptcy Court, “Allowed Claim” shall
   not, for purposes of distributions under this Plan, include for prepetition claims, interest on
   such claim or claims accruing from or after the Petition Date.

                   1.2.4 “Avoidance Actions” means any and all actions, causes of action,
   suits, accounts, controversies, agreements, promises, rights to legal remedies, rights to
   equitable remedies, rights to payment and claims existing or arising under Chapter 5 of the
   Bankruptcy Code, including but not limited to state law remedies available pursuant to
   Section 544 of the Bankruptcy Code, whether known or unknown, reduced to judgment,
   not reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
   disputed, undisputed, secured, unsecured and whether asserted or assertible directly or
   derivatively, in law, equity or otherwise.

                   1.2.5 “Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as
   codified in Title 11 of the United States Code, 11 U.S.C. §§101-1532, as now in effect or
   hereafter amended, and as applicable to Debtor’s Chapter 11 case.


   DISCLOSURE STATEMENT—ROBERT ALLEN AUTO GROUP, INC.
   Page No. 4
Case 20-40163-JMM      Doc 116     Filed 12/31/20 Entered 12/31/20 12:33:46              Desc Main
                                 Document      Page 5 of 25




                    1.2.6 “Bankruptcy Court” means the United States Bankruptcy Court for
   the District of Idaho or any other court with jurisdiction over Debtor’s Chapter 11 case.

                   1.2.7 “Bankruptcy Rules” means, collectively, the Federal Rules of
   Bankruptcy Procedure promulgated under section 2075 of title 28 of the United States Code
   and the Official Bankruptcy Forms, the Federal Rules of Civil Procedure, as applicable to
   the Debtor’s Chapter 11 case or proceedings therein, and the Local Rules of the Bankruptcy
   Court, all as now in effect or hereafter amended, and as applicable to Debtor’s Chapter 11
   case.

                  1.2.8 “Business Day” means any day on which commercial banks are
   open for business in Idaho Falls, Idaho, excluding Saturdays, Sundays or “legal holidays”
   (as defined in Bankruptcy Rule 9006(a)).

                 1.2.9 “Case Interest Rate” means the federal judgment rate described in
   28 U.S.C. § 1961 in effect on the Petition Date.

                   1.2.10 “Causes of Action” means, individually or collectively, any and all
   actions, causes of action, suits, accounts, controversies, agreements, promises, rights to
   legal remedies, rights to equitable remedies, rights to payment and claims held by Debtor
   as of the Effective Date, including but not limited to Avoidance Actions, whether known
   or unknown, reduced to judgment, not reduced to judgment, liquidated, unliquidated, fixed,
   contingent, matured, unmatured, disputed, undisputed, secured, unsecured and whether
   asserted or assertible directly or derivatively, in law, equity or otherwise.

                  1.2.11 “Class” means one of the classes of claims listed in Article II of this
   Plan.

                 1.2.12 “Confirmation” means entry by the Bankruptcy Court of the
   Confirmation Order.

                 1.2.13 “Confirmation Date” means the date of entry of the Confirmation
   Order on the docket maintained by the Clerk of the Bankruptcy Court with respect to this
   Chapter 11 case.

                 1.2.14 “Confirmation Hearing” means the hearing held by the Bankruptcy
   Court pursuant to section 1128(a) of the Bankruptcy Code, to consider confirmation of this
   Plan under section 1129 of the Bankruptcy Code, as such hearing may be adjourned or
   continued from time to time.

                  1.2.15 “Confirmation Order” means the order of the Bankruptcy Court
   confirming this Plan under section 1129 of the Bankruptcy Code.

                 1.2.16 “Debtor” means Robert Allen Auto Group, Inc., including in its
   capacity as Debtor-in-possession under sections 1107 and 1108 of the Bankruptcy Code.


   DISCLOSURE STATEMENT—ROBERT ALLEN AUTO GROUP, INC.
   Page No. 5
Case 20-40163-JMM       Doc 116     Filed 12/31/20 Entered 12/31/20 12:33:46              Desc Main
                                  Document      Page 6 of 25




                   1.2.18 “Disclosure Statement” means the disclosure statement that relates
   to this Plan, as approved by the Bankruptcy Court as containing adequate information
   pursuant to section 1125 of the Bankruptcy Code and Fed. R. Bankr. P. 3017, as such
   disclosure statement may be amended, modified or supplemented from time to time.

                  1.2.19 “Disputed Claim” means any claim against or Interest in Debtor or
   any portion thereof that is not an Allowed Claim or a disallowed claim, as the case may be.

                   1.2.20 “Distribution Date” means the date, occurring within one hundred
   twenty (120) days of the Effective Date or as soon as is practicable thereafter, on which
   the Debtor first makes distributions under this Plan.

                  1.2.21 “Effective Date” means the Second Business Day on which all
   conditions set forth in Article 9.1 of this Plan have been either satisfied or waived as
   provided in Article 9.2 of this Plan.

                   1.2.22 “Final Order” means an order or judgment of the Bankruptcy Court,
   or other court of competent jurisdiction with respect to the subject matter, which has not
   been reversed, stayed, modified or amended, and as to which the time to appeal or seek
   certiorari has expired and no appeal or petition for certiorari has been timely taken, or as
   to which any appeal that has been taken or any petition for certiorari that has been or may
   be filed has been resolved by the highest court to which the order or judgment was appealed
   or from which certiorari was sought.

                 1.2.23 “General Unsecured Claim” means a pre-petition unsecured claim
   against Debtor that is not entitled to priority under section 507 of the Bankruptcy Code,
   including any claim for money borrowed or guaranteed, rejection of executory contracts,
   unsecured deficiency claims, and claims for indemnification, if any.

                   1.2.24 “Gross Lease” means a flat fee lease whereby the tenant is not
   responsible for payment or reimbursement of any costs associated with taxes, insurance,
   utilities or maintenance of any item more than $500. The costs associated with taxes,
   insurance, utilities, and maintenance requirements of more than $500 shall be the
   responsibility of the landlord.

                    1.2.25 “Interest” means the legal, equitable, contractual and other rights of
   any holder of a stock interest, membership interest, partnership interest or other equity
   interest in a corporation, limited liability company, limited partnership, general partnership
   or other entity, whether or not transferable, and any option, warrant or right, contractual or
   otherwise, to purchase, sell, subscribe for or otherwise acquire or receive any such interest.

                 1.2.26 “Internal Revenue Code” means the Internal Revenue Code of 1986,
   as amended from time to time.




   DISCLOSURE STATEMENT—ROBERT ALLEN AUTO GROUP, INC.
   Page No. 6
Case 20-40163-JMM        Doc 116     Filed 12/31/20 Entered 12/31/20 12:33:46               Desc Main
                                   Document      Page 7 of 25



                  1.2.27 “Liquidation Completion Date” means the date at which all real
   property and personal property under the Plan is liquidated, but prior to the completion of
   the Plan. This should not be confused with the Plan Termination Date.

                   1.2.28 “Net Proceeds” are proceeds from a sale net of any tax liabilities
   arising from such sale (such as but not limited to capital gains), and any costs of the sale
   (such as but not limited to an auctioneer fee, transportation costs, brokerage/realtor fee,
   closing costs, filing fee, recording fee, etc.), any trustee fees associated with such sale, and
   any carveouts as provided herein.

                  1.2.29 “Other Priority Claim” means a claim entitled to priority under
   section 507(a) of the Bankruptcy Code other than a priority tax claim or an administrative
   claim.

                  1.2.30 “Person” means an individual, corporation, partnership, joint
   venture, association, joint stock company, limited liability company, limited liability
   partnership, trust, trustee, United States Trustee, estate, unincorporated organization,
   government, governmental unit (as defined in the Bankruptcy Code), agency or political
   subdivision thereof or other entity.

                    1.2.31 “Petition Date” means October 9, 2018, the date on which Debtor
   filed its petition for reorganization relief commencing the Chapter 11 case.

                   1.2.32 “Plan” means this Liquidation Plan proposed by Debtor, together
   with all exhibits hereto, as it may be further amended, modified or supplemented from time
   to time in accordance with section 1127 of the Bankruptcy Code, including Plan
   Supplements, if any.

                  1.2.33 “Plan Supplement” means the compilation of documents or forms
   of documents specified in this Plan, including any exhibits to this Plan not included
   herewith, that may be filed with the Bankruptcy Court on or before the date that is fourteen
   (14) days prior to the Confirmation Hearing.

                 1.2.34 “Plan Termination Date” means August 31, 2021 . This should not
   be confused with the Liquidation Completion Date.

                  1.2.35 “Post-Effective Date Assets” means all property of the kind defined
   in Section 541, as limited by all subsections of Section 541, of the Bankruptcy Code.

                  1.2.36 “Pro Rata” means, at any time, the proportion that the face amount
   of an Allowed Claim in a particular Class bears to the aggregate face amount of all claims
   (including Disputed Claims, but excluding disallowed claims) in that Class, unless this
   Plan provides otherwise.

                   1.2.37 “Professional Fee Claims” shall have the meaning given it in Article
   14.1.2 of this Plan.


   DISCLOSURE STATEMENT—ROBERT ALLEN AUTO GROUP, INC.
   Page No. 7
Case 20-40163-JMM       Doc 116     Filed 12/31/20 Entered 12/31/20 12:33:46              Desc Main
                                  Document      Page 8 of 25




                  1.2.38 “Proponent” means Debtor.

                   1.2.39 “Secured Claim” means a claim, other than a Setoff Claim, that is
   secured by a lien that is valid, perfected and enforceable, and not avoidable, on property in
   which Debtor has an interest, or the proceeds of the sale of such property, to the extent of
   the value, as of the Petition Date, of such interest or lien as determined by a Final Order of
   the Bankruptcy Court under section 506 of the Bankruptcy Code or as otherwise agreed
   upon in writing by the Debtor and the holder of such claim.

                  1.2.40 “Setoff Claim” means a claim of holder that has a valid right of
   setoff with respect to such claim, which right is enforceable under section 553 of the
   Bankruptcy Code as by a Final Order or as otherwise agreed writing by the Debtor, to the
   extent of the amount subject to such right of setoff.

                   1.2.41 “Voting Deadline” means the date and time, as fixed by an order of
   the Bankruptcy Court and set forth in the Disclosure Statement, by which all Ballots to
   accept or reject this Plan must be received.

                          GENERAL HISTORY OF THE DEBTOR

           Debtor is a Corporation in the business of selling new and used vehicles. Debtor is
   the surviving entity from that plan of merger dated February 25, 2020, and is sometimes
   referred to as the surviving entity. Prior to the February 25, 2020 merger, the following
   entities existed:

          •   Robert Allen Auto Group, Inc. is a corporation duly organized and existing
              under the laws of the State of Idaho, with its principal place of business in
              Bannock County, Idaho. Robert Allen Auto Group, Inc. was incorporated on
              March 27, 2003 and is identified by the Idaho Secretary of State by filing
              number 451628.

          •   Robert Allen Nissan of Helena, Inc. is a corporation duly organized and existing
              under the laws of the State of Idaho, with its principal place of business in Lewis
              and Clark County, Montana. Robert Allen Nissan of Helena, Inc., was formed
              on May 23, 2008 and is identified by the Idaho Secretary of State by filing
              number 540619.

          •   Allen Family Holdings, L.L.C. is a limited liability company organized and
              existing under the laws of the State of Idaho, with its principal place of business
              in Lewis and Clark County, Montana. Allen Family Holdings, L.L.C. was
              organized on April 19, 2006 and is identified by the Idaho Secretary of State by
              filing number 161087.




   DISCLOSURE STATEMENT—ROBERT ALLEN AUTO GROUP, INC.
   Page No. 8
Case 20-40163-JMM        Doc 116     Filed 12/31/20 Entered 12/31/20 12:33:46           Desc Main
                                   Document      Page 9 of 25



   Subsequent to the merger, Robert Allen Nissan of Helena, Inc. and Allen Family Holdings,
   L.L.C ceased to exist. Robert Allen Auto Group, Inc. is the sole surviving entity.

           Debtor’s operation consisted of selling Nissan vehicles and used vehicles of various
   makes and models. The Debtor owned lots in two locations—Pocatello, Idaho and Helena,
   Montana. The model of Debtor’s business was that Nissan Motor Acceptance Corporation
   (hereafter “NMAC”) would provide financing for the new vehicles, (known as “flooring”
   in the auto industry). As the vehicles would sell to customers, debtor would then pay the
   principal and interest for each vehicle to NMAC before retaining any earnings.

            Starting in 2019, the Debtor was out of trust with NMAC and entered into various
   forbearance agreements with NMAC. Subsequently, the Debtor liquidated its Helena
   location. However, such liquidation was insufficient to allow the Debtor to be able to pay
   all of its obligations. Thus, on March 2, 2020, Debtor filed this bankruptcy petition.


                DESCRIPTION OF DEBTOR’S LIQUIDATION MODEL

          Debtor currently owns approximately 3 acres in 5th Street in Pocatello, Idaho near
   other automobile dealerships. On these 3 acres are approximately 28,961 square feet of
   commercial building space consisting of a vehicle sales store, a large vehicle service shop
   with service bays, and a smaller vehicle service shop with 1 service bay.

           Debtor’s Plan envisions that Debtor shall liquidate under the management of
   current leadership pursuant to the following parameters:

   Sale of Real Estate

           The following real property (hereafter “Property”) with the address of 300 North
   5th Ave., Pocatello, Idaho, not already sold through previous motion filed with the Court,
   are currently listed for sale:

          Parcel 1 - RUPOC175400 Block 270, Lots 11-15 & South 6' of Lot 16
          Parcel 2 - RUPOC184300 Block 293, Lots 1 and 2
          Parcel 3 - RUPOC183500 Block 293, Lots 2 and 3
          Parcel 5 - RUPOC183700 Block 293 Lots 6 thru 10
          Parcel 6 - RPPOC184300 Block 294, Lots 1 thru 7
          Parcel 7 - RPPOC183800 Block 293, Lots 11 and 12
          Parcel 8 – RPPOC 174700 Block 269, Lots 165 and South 1/2 of 17
          Parcel 9 - RPPOC175200 Block 270, Lots 7 and 8
          Parcel 11 - RUPOC173800 Block 270, Lots 1 and 2




   DISCLOSURE STATEMENT—ROBERT ALLEN AUTO GROUP, INC.
   Page No. 9
Case 20-40163-JMM      Doc 116 Filed 12/31/20 Entered 12/31/20 12:33:46               Desc Main
                              Document    Page 10 of 25



   The proceeds from the property will be distributed as provided in that certain stipulation
   entered into with NMAC on August 18, 2020, (Doc. 92) and the Plan.

   There are minimal additional assets which shall also be liquidated consisting of accounts
   receivable, furniture, equipment and machinery.


                           PENDING LEGAL PROCEEDINGS
             (State and Federal Court Actions including Bankruptcy Proceedings)

                                Pre-petition Legal Proceedings

           As noted in Paragraph 7 of the Statement of Financial Affairs there were four (4)
   prepetition state court actions:
           (1) American Express Travel Related Services, Company vs. Robert Allen Nissan
   of Helena, Inc., Case No. 650878/2020, Supreme Ct. of State of New York: This action
   seeks collection of the unpaid balance of approximately $59,388.18 owed to American
   Express.
           (2) Balboa Capital Corporation vs. Robert Allen Auto Group, Robert Allen
   Mitsubishi, Robert Allen Nissan of Helena, Inc., 30-2019-01102945-CU-CO-CJC,
   Superior Court of California, Orange City: This action seeks collection of $758,321.33,
   with judgment entered for that same amount on January 31, 2020.
           (3) Nissan Motor Acceptance Corporation vs. Robert Allen Auto Group, Inc., and
   Robert T. Allen, CV 19-160-H-CCL, US Dist. Ct., District of Montana: this action seeks
   collection of $2,535,253.77, with a judgment entered for that same amount on November
   7, 2019.
           (4) Nissan Motor Acceptance Corporation vs. Robert Allen Auto Group, Inc., and
   Robert T. Allen, Case No. 4:19-cv-00067-BLW, US Dist. Ct., District of Idaho: this action
   seeks collection of $1,979,214.61, with a judgment entered for that same amount on
   December 17, 2019.

           The automatic bankruptcy stay has stayed these actions against the Debtor, but the
   actions remain pending against the non-debtor defendants in such actions.

                               Post-petition Legal Proceedings
           To date, there have not been any adversary proceedings filed in the bankruptcy
   case.
                                Anticipated Legal Proceedings

           The Debtor is aware of potential avoidable transfers, and/or claim objections,
   consisting of the following:

          1.  NMAC: Debtor disputes NMAC’s claims and asserts that it has claims
   against NMAC for breach of contract, intentional breach of contract, intentional




   DISCLOSURE STATEMENT—ROBERT ALLEN AUTO GROUP, INC.
   Page No. 10
Case 20-40163-JMM          Doc 116 Filed 12/31/20 Entered 12/31/20 12:33:46                           Desc Main
                                  Document    Page 11 of 25



   interference with economic relations and failure to mitigate damages in connection with
   NMAC’s repossession and disposition of its vehicle collateral.1

          The Debtor and NMAC have resolved their disputes through a stipulation
   previously approved by the Court. See Doc. 92.

                                    COMPANY ORGANIZATION

          The Debtor is an Idaho corporation that was administratively dissolved on June 4,
   2020.2 At the present time and as noted in the List of Equity Security Holders – filed as
   Dkt. No. 1 on March 2, 2020, the only equity holder being Robert T. Allen. Given the
   Debtor’s liquidation, equity interest holders shall receive no equity distributions under the
   Plan unless all Allowed Claims are paid in full. The Plan contemplates no changes in the
   Debtor’s capital structure and equity ownership until all affairs of the corporation are
   wound up and liquidated.

                                    Member                                  Percentage
                      Robert T. Allen                                         100%


           The current corporate organization and compensation, identifying managers and
   officers, is set out below:

                     Name                               Office Held                Insider Compensation
                                                                                               (Annual)
       Robert T. Allen                              President/Director                               $0


           It is the Debtor’s considered opinion that absent the assistance, expertise, and
   support of Mr. Allen, the Debtor’s liquidation effort would be severely hampered and less
   profitable in returning more to all creditors.


                   LEASEHOLD INTERESTS/EXECUTORY CONTRACTS

           Unless specifically assumed pursuant to previous orders of the Court, the Debtor
   has rejected, or is rejecting in the Plan of Liquidation all prepetition executory contracts
   and unexpired leases.




   1 See Stipulation Resolving Motion for Relief from Stay and Treatment of Claim of Nissan Motor
   Acceptance Corporation., Page 2, ¶ D. Doc. 92.
   2 Dissolution does not “change quorum or voting requirements for its board of directors or shareholders;
   change provisions for selection, resignation, or removal of its directors or officers or both; or change
   provisions for amending its bylaws;” Idaho Code § 30-29-1405.

   DISCLOSURE STATEMENT—ROBERT ALLEN AUTO GROUP, INC.
   Page No. 11
Case 20-40163-JMM       Doc 116 Filed 12/31/20 Entered 12/31/20 12:33:46                  Desc Main
                               Document    Page 12 of 25



                                   BASIS OF VALUATION

           The basis of the evaluation of property contained in the liquidation analysis, or best
   interest of creditors test, was obtained from various sources, primarily the opinions of the
   managers.

           IT SHOULD BE BORNE IN MIND THAT THE VALUES ESTABLISHED IN
   THIS ANALYSIS ARE ONLY THE BEST ESTIMATES OF THE DEBTOR. These
   values were arrived at by assuming that the entirety of the Debtor's assets would be
   liquidated and it is assumed that different values might be obtained in limited or spot sales
   of similar property over an extended period of time. It must be kept in mind that secured
   creditors will exert a major effort to reclaim their property at the earliest possible time to
   avoid their collateral being involved in the liquidation process. The nature of this activity
   will further reduce the liquidation value of the Debtor's estate.

                                 LIQUIDATION ANALYSIS
                                “Best Interests of Creditors Test”

           Notwithstanding acceptance of the Plan by creditors, in order to confirm the Plan
   the Court must independently determine that the Plan is in the best interests of all classes
   of creditors. The "best interest" test requires that the Court find that the Plan provides to
   each member of each impaired class of claims and interest a recovery which has a present
   value at least equal to the present value of a distribution which each such person would
   receive from the Debtor if the Debtor were liquidated under Chapter 7 of the Bankruptcy
   Code instead of under Chapter 11 of the Bankruptcy Code.

           To calculate what members of each impaired class of unsecured claims or interest
   would receive if the Debtors were liquidated, the Court must first determine the dollar
   amount that would be generated from the disposition or liquidation of the assets of the
   Debtor in excess of the amount necessary to pay allowed secured claims, plus the cash held
   by the Debtor, and plus recoveries on actions against third parties. The proceeds of this
   liquidation will then be reduced by the costs of the liquidation. Such a liquidation would
   probably take place in a Chapter 7 proceeding and such a proceeding would likely include
   the fees of a trustee as well as those of counsel and other professionals that might be
   retained by such trustee, selling expenses (including costs of advertising and auctioneer's
   fees or brokerage commissions), unpaid expenses incurred by the Debtor during its
   Liquidation proceedings under Chapter 11, and claims arising by rejection by the trustee
   of obligations incurred by the Debtor during the pendency of the Chapter 11 case.

           The value of the distributions after liquidation, deduction of costs of liquidation,
   and in keeping with the analysis described above would then be compared by the Court
   with the present value being offered to each of the classes of unsecured claims and interests
   under the Plan. The Debtor also believes that secured and unsecured claims in a liquidation
   would be significantly greater than under the contemplated plan.




   DISCLOSURE STATEMENT—ROBERT ALLEN AUTO GROUP, INC.
   Page No. 12
Case 20-40163-JMM       Doc 116 Filed 12/31/20 Entered 12/31/20 12:33:46               Desc Main
                               Document    Page 13 of 25



          The proponent also believes that liquidation of the Debtor’s estate would be a time-
   consuming matter and might involve litigation between a Chapter 7 trustee and the various
   claimants to assets of the estate. The difficulties and cost associated with a Chapter 7
   Liquidation are exacerbated by any trustee’s inherent lack of “institutional” knowledge of
   and familiarity with the Debtor’s properties. It would not be unusual that no distribution
   to unsecured creditors in a Chapter 7 liquidation proceeding would be forthcoming for one
   or more years. It is for these reasons general unsecured creditors would be prejudiced in
   the event of a conversion to a Chapter 7 liquidation or a dismissal.


          THE DEBTOR FIRMLY BELIEVES THAT THE PLAN IS IN THE BEST
          INTERESTS OF EACH CLASS OF CREDITORS AND THAT THE
          CREDITORS WILL RECEIVE BOTH A LARGER AND MORE RAPID
          DISTRIBUTION UNDER THIS PLAN OF LIQUIDATION THAN THEY
          WOULD IF THE DEBTOR’S ESTATE WERE LIQUIDATED UNDER
          CHAPTER 7.


          To the extent under-secured creditors file timely amended proofs of claim under
   applicable state laws allowing for deficiency claims, if applicable, this percentage might
   be reduced accordingly. To the extent claims were disallowed via the claims objection
   process, if applicable, this percentage would be increased accordingly, even allowing for
   payments sooner than projected. See Pending Legal Proceedings elsewhere herein.

           The books and records of the Proponent are largely in the possession of Proponent.
   As previously stated, to avoid unnecessary duplication of paperwork Debtor has not
   attached the monthly reports filed with the Court as required by the Chapter 11 Bankruptcy
   Code and the U.S. Trustee Guidelines. These have been delivered to counsel for creditors
   receiving electronic notice in this case. They are also available on the Bankruptcy Court’s
   website or will be produced if a creditor requests a copy thereof from Debtor’s counsel.
   Debtor believes these show that it has complied with payment of all expenses during the
   pendency of this proceeding and Court Orders issued to date.

          It is the Debtor’s considered opinion that the orderly liquidation and resolution of
   accounts as provided in the Plan represent creditors’ best prospect for repayment.

          The Debtor’s Liquidation Analysis is attached as Appendix “F”.

   Chapter 7 Conversion Analysis

          Should the case be converted to a Chapter 7, industry and Debtor-specific
   knowledge that would otherwise benefit the estate would be lost. As an example, the
   following knowledge would be lost:
        • The best method and time of marketing the real property

   Dismissal Analysis


   DISCLOSURE STATEMENT—ROBERT ALLEN AUTO GROUP, INC.
   Page No. 13
Case 20-40163-JMM       Doc 116 Filed 12/31/20 Entered 12/31/20 12:33:46                  Desc Main
                               Document    Page 14 of 25




           Should the case be dismissed, each creditor would have the remedies otherwise
   available to it under state law. In addition to significant time and expense that creditors
   would incur, there is an element of unknown risk and loss as each creditor would only be
   able to recoup whatever equity was available to it after other creditors had executed on
   their claims.


                                     TAX IMPLICATIONS

           Although long term capital gains taxes will apply to the profits from the sale of
   assets held more than a year, it is Debtor’s understanding from its accountant that there is
   sufficient loss to carry forward such that there will be no tax obligations to Debtor for the
   liquidation of the Real Estate.

           Debtor is not familiar with any tax attributes held by its creditors and is advising
   creditors to consult with their own experts as to the tax implications, if any, of the Plan on
   those creditors.

                              CONFIRMATION OF THE PLAN

           Voting Procedure: All creditors entitled to vote on the Plan may cast their votes
   for or against the Plan by completing, dating and signing the “Ballot for Accepting or
   Rejecting Plan of Liquidation” attached to this Disclosure Statement as Appendix C. THE
   BALLOT MUST BE SERVED ON THE DEBTORS’ ATTORNEY BY MAILING
   SUCH BALLOT TO MAYNES TAGGART PLLC, P.O. BOX 3005, IDAHO FALLS,
   ID 83403. IN ORDER TO BE COUNTED ALL BALLOTS MUST BE RECEIVED
   BY THE DEBTORS’ COUNSEL PRIOR TO 5:00 O'CLOCK P.M. ON THE DATE
   SPECIFIED IN THE ORDER APPROVING THE DEBTORS’ DISCLOSURE
   STATEMENT.

           Persons Entitled to Vote on Plan: Only the votes of classes of creditors whose
   claims or interests are impaired by the Plan of Liquidation will be counted in connection
   with confirmation of the Plan of Liquidation. Generally, and subject to the specific
   provisions of §1124 of the Bankruptcy Code, this includes any creditor who, under the
   Plan, will receive less than payment in full in cash of the allowed amount of their respective
   claims on the effective date of the Plan. It appears to Debtor that with the exception of
   Classes 1, 2, 21, 28, and 31, all other classes are impaired. The respective classes are set
   forth in Article III of the proposed Plan. In determining acceptance of the Plan, votes will
   be counted only if submitted by a creditor whose claim is scheduled by the Debtor as
   undisputed, non-contingent and liquidated, or who, prior to the hearing on confirmation,
   has filed with the Bankruptcy Court a Proof of Claim which has not been disallowed,
   disqualified or suspended prior to computation of the vote on the Plan. The ballot which
   accompanies this Disclosure Statement does not constitute a Proof of Claim. If you are
   uncertain whether your claim has been correctly scheduled, you should check the Debtor's



   DISCLOSURE STATEMENT—ROBERT ALLEN AUTO GROUP, INC.
   Page No. 14
Case 20-40163-JMM       Doc 116 Filed 12/31/20 Entered 12/31/20 12:33:46                   Desc Main
                               Document    Page 15 of 25



   schedules which are on file with, and may be inspected at, the U.S. Bankruptcy Court, 801
   E. Sherman Street, Pocatello, ID 83201.

           Acceptances May Not be Necessary to Confirm Plan: Under §1126 of the
   Bankruptcy Code an impaired class is deemed to have accepted the Plan if (1) at least 2/3
   in amount and (2) more than 1/2 in number of the allowed claims or interests of class
   members who have voted on the Plan have voted to accept it. Further, unless there is
   unanimous acceptance of the Plan by an impaired class, the Bankruptcy Court must also
   determine that under the Plan such class members will receive property of value, as of the
   effective date of the Plan, that is not less than the amount that such class member would
   receive or retain if the Debtor were liquidated under Chapter 7 of the Bankruptcy Code on
   the effective date of the Plan. Even if all classes of claims or interests accept the Plan, the
   Court may refuse to confirm the Plan. Section 1129 of the Bankruptcy Code sets forth the
   requirements for confirmation and there are other provisions therein which may affect
   confirmation exclusive of the votes of creditors.

           Confirmation of Plan Without Acceptances: The Court may confirm a Plan even
   though less than all of the classes of claims or interests accepts the Plan. The circumstances
   under which the Court may confirm a Plan over the objection of a class of claims or
   interests are set forth in §1129(b) of the Bankruptcy Code. This section provides that the
   Court may confirm a Plan notwithstanding its rejection by one or more impaired classes if
   the Court finds that the Plan does not discriminate unfairly and is fair and equitable with
   respect to each impaired class which does not accept the Plan. With respect to classes of
   secured creditors, the fair and equitable test requires that a secured creditor (1) retain its
   lien and receive cash payments having a present value equal to its allowed secured claim,
   and (2) receive the proceeds of the sale of its collateral, or (3) realize the indubitable
   equivalent of its claim to the extent validly secured.

           With respect to a class of unsecured claims, the fair and equitable test requires that
   if each creditor in such class does not receive property having a present value equal to the
   amount of such creditors allowed claim, no junior class can receive or retain any property.
   The Proponent of the Plan will rely on the features of §1129(b) in the event there is a
   rejection of the Plan by a class of claims or interests. The invocation of the provision of
   §1129(b) is a legal matter required to be heard by the Court at the confirmation hearing or
   at a hearing set by the Court.

           Consequences of Confirming the Plan: Confirmation of the Plan will not discharge
   the Debtor from the debts provided in the Plan; confirmation makes the Plan binding upon
   the Debtor, creditors and other parties in interest regardless of whether they have accepted
   or rejected the Plan. Confirmation of the Plan will, generally, provide for the distribution
   of value to the creditors as set forth in the Plan.

           Hearing on Confirmation of the Plan: The Bankruptcy Court has set a hearing date
   to determine whether the Plan has or will be accepted and whether the other requirements
   for confirmation of the Plan have been satisfied. A time for hearing for confirmation of
   the Plan has been established in Appendix “A” hereto and each creditor and shareholder


   DISCLOSURE STATEMENT—ROBERT ALLEN AUTO GROUP, INC.
   Page No. 15
Case 20-40163-JMM       Doc 116 Filed 12/31/20 Entered 12/31/20 12:33:46                   Desc Main
                               Document    Page 16 of 25



   should make note of that Notice of Hearing and determine whether or not they want to
   attend. Attendance is not mandatory to establish a claim. Also, as also set forth in
   Appendix “A”, all ballots must be timely filed with the Bankruptcy Court as outlined in
   Appendix “A.”

           Risks Associated with Confirming the Plan: The Debtor has endeavored to
   accurately state the projected returns based on the liquidations of Debtor’s assets. To the
   extent that negative, unforeseen circumstances may occur, the Debtor’s performance may
   be negatively impacted to the detriment of this estate and creditors thereof.

            Retention of Jurisdiction: If the Plan is confirmed the Bankruptcy Court, it will
   retain jurisdiction, as more specifically set out in the Plan, to adjudicate the allowance of
   claims, the value of secured interests, the disposition of executory contracts or unexpired
   leases, the avoidance of liens or transfers, litigation concerning claims and property of the
   estate, rule on modifications of the Plan if any, and to issue such orders and judgments as
   may be necessary to implement the Plan and resolve disputes concerning the Plan.

                                BANKRUPTCY SCHEDULES

           This Disclosure Statement is meant to disclose all of the assets and liabilities of the
   Debtor. To the extent it conflicts with the bankruptcy schedules on file with the Bankruptcy
   Court, the disclosures contained in this Disclosure Statement and Appendices control.

                  DATED:          December 31, 2020

                                          ROBERT ALLEN AUTO GROUP, INC.

                                  By:     /s/Robert T. Allen____
                                  Its:    President



                                          MAYNES TAGGART PLLC

                                          /s/ Steven L. Taggart
                                          Steven L. Taggart for the Firm




   DISCLOSURE STATEMENT—ROBERT ALLEN AUTO GROUP, INC.
   Page No. 16
Case 20-40163-JMM          Doc 116 Filed 12/31/20 Entered 12/31/20 12:33:46             Desc Main
                                  Document    Page 17 of 25



                            UNITED STATES BANKRUPTCY COURT

                                       DISTRICT OF IDAHO

  In Re:                                          Case No. 20-40163-JMM

  ROBERT ALLEN AUTO GROUP, INC.                   Chapter 11

  Debtor/Debtor-in-Possession.



   [PROPOSED] ORDER APPROVING DISCLOSURE STATEMENT AND FIXING TIME
   FOR: (1) FILING ACCEPTANCES OR REJECTIONS OF PLAN, AND (2) HEARING ON
                         CONFIRMATION OF THE PLAN

           A Disclosure Statement (the “Disclosure Statement”) under Chapter 11 of the Bankruptcy

 Code having been filed by the Debtor on ____________, referring to the proposed Chapter 11 Plan

 of Liquidation (the “Plan”) filed by the Debtor on the same date; and

           The Court finding, pursuant to 11 U.S.C. § 1125(b), that approval of the Disclosure

 Statement is appropriate, and finding that the Disclosure Statement contains adequate information,

 and other good cause appearing

           IT IS ORDERED AND NOTICE IS HEREBY GIVEN THAT:

           A. The Disclosure Statement filed by the Debtor dated _________________ is approved

 pursuant to 11 U.S.C. § 1125(b);

           B. ___________________ is fixed as the last day for filing written acceptances or

 rejections of the Plan referred to above;

           C. The hearing on confirmation of the Plan has been set before this Court, at the U.S.

 Courtroom, Federal Building, 801 E. Sherman Avenue, Pocatello, Idaho on ___________, at

 ________, or as soon thereafter as counsel can be heard;


  DISCLOSURE STATEMENT
  ROBERT ALLEN AUTO GROUP, INC.                             APPENDIX “A”
  December 31, 2020                                    ([PROPOSED] ORDER APPROVING
                                                           DISCLOSURE STATEMENT)
Case 20-40163-JMM         Doc 116 Filed 12/31/20 Entered 12/31/20 12:33:46                 Desc Main
                                 Document    Page 18 of 25



        D. Within fifteen (15) days after entry of this Order, the Plan, a copy of this Order, the

 Disclosure Statement, and a Ballot conforming to Official Form 14 shall be mailed to creditors,

 equity security holders, and other parties in interest, and shall be transmitted to the United States

 Trustee, as provided in Federal Rules of Bankruptcy Procedure 3017(d).

        E. ____________________ is fixed as the last day for filing and serving written objections

 to confirmation of the Plan pursuant to Federal Rule of Bankruptcy Procedure 3020(b)(1).

        F. Any objections must be filed with the United States Bankruptcy Court at 801 E. Sherman

 Avenue, Pocatello, Idaho and served on Debtor’s counsel, Steven L. Taggart, Esq., Maynes

 Taggart PLLC, P.O. Box 3005, Idaho Falls, Idaho 83403 and on the United States Trustee, 720

 Park Boulevard, Suite 220, Boise, Idaho 83712.

 //end of text//
 Submitted by:
 Steven L. Taggart
 Maynes Taggart PLLC
 Debtor’s Counsel




  DISCLOSURE STATEMENT
  ROBERT ALLEN AUTO GROUP, INC.                              APPENDIX “A”
  December 31, 2020                                     ([PROPOSED] ORDER APPROVING
                                                            DISCLOSURE STATEMENT)
Case 20-40163-JMM        Doc 116 Filed 12/31/20 Entered 12/31/20 12:33:46               Desc Main
                                Document    Page 19 of 25




        The Plan of Liquidation has been filed separately as Dkt. No. 115 due to its size, but is
 incorporated herein by this reference.




  DISCLOSURE STATEMENT
  ROBERT ALLEN AUTO GROUP, INC.                            APPENDIX “B”
  December 31, 2020                                        (The Plan for Liquidation)
Case 20-40163-JMM          Doc 116 Filed 12/31/20 Entered 12/31/20 12:33:46               Desc Main
                                  Document    Page 20 of 25



 Steven L. Taggart, ISB No. 8511
 MAYNES TAGGART PLLC
 P. O. Box 3005
 Idaho Falls, ID 83403
 Telephone: (208) 552-6442
 Facsimile: (208) 524-6095
 Email: staggart@maynestaggart.com

 Debtor’s counsel

                             UNITED STATES BANKRUPTCY COURT

                                        DISTRICT OF IDAHO

  In re:                                         Case No. 20-40163-JMM

  ROBERT ALLEN AUTO GROUP, INC.                  Chapter 11

  Debtor.                                        BALLOT FOR ACCEPTING                   OR
                                                 REJECTING PLAN

                                                 [ ] Secured
                                                 [ ] Unsecured
                                                 [ ] Priority

           TO: _______________________________
                 (Name of Creditor)

           The plan referred to in this ballot can be confirmed by the Court and thereby made binding

 on you if it is accepted by the holders of two-thirds in amount and more than one-half in number

 of claims in each class and the holders of two-thirds in amount of equity security interest in each

 class voting on the plan. In the event the requisite acceptance are not obtained, the Court may

 nevertheless confirm the plan if the Court finds that the plan accords fair and equitable treatment

 to the class or classes rejecting it and otherwise satisfies the requirements of Section 1129(b) of

 the Code.




  DISCLOSURE STATEMENT
  ROBERT ALLEN AUTO GROUP, INC.                               APPENDIX “C”
  December 31, 2020                                     (Ballot for Accepting or Rejecting Plan)
Case 20-40163-JMM          Doc 116 Filed 12/31/20 Entered 12/31/20 12:33:46                 Desc Main
                                  Document    Page 21 of 25



        To have your vote count you must complete and return this ballot.

 [If holder of a secured claim] The undersigned, a creditor of the above named Debtor in the unpaid

 principal      amount    of   $       ____________________,      with    a   secured    interest    in

 _____________________________ [property of the Debtor in which security interest is claimed],

        [If holder of a priority unsecured claim] The undersigned, a creditor of the above named

 Debtor in the unpaid principal amount of $ _________________, entitled to priority status

 pursuant to 11 U.S.C. __________ [Bankruptcy Code section under which priority status is

 claimed], or

        [If holder of general unsecured claim] The undersigned, a creditor of the above named

 Debtor in the unpaid principal amount of $ __________________,

        Check one box:             [    ] Accepts        [   ] Rejects

 the plan for the Liquidation of the above named Debtor.

 Print or type name of business:                    _____________________________

                                     Signed:        _____________________________

                  (If appropriate)      By:         _____________________________

                                         As:        _____________________________

                                   Address:         _____________________________

                                                    _____________________________

 THIS BALLOT MUST BE RETURNED TO THE BELOW ADDRESS, SO THAT IT IS
 RECEIVED ON OR BEFORE _________.

 Maynes Taggart PLLC
 Attn: Steven L. Taggart
 P.O. Box 3005
 Idaho Falls, ID 83403



  DISCLOSURE STATEMENT
  ROBERT ALLEN AUTO GROUP, INC.                                 APPENDIX “C”
  December 31, 2020                                       (Ballot for Accepting or Rejecting Plan)
Case 20-40163-JMM                       Doc 116 Filed 12/31/20 Entered 12/31/20 12:33:46                                                                                                    Desc Main
                                               Document    Page 22 of 25




                                                                               Robert Allen Auto Group List of Claimants
                                        (as filed, before objections and/or settlements; claimants paid post-petition pursuant to Court authorization are excluded from this list)

                Date              POC#                   Sched                     Class                       Creditor                         Secured            Priority          Unsecured           Total
        2020.03.06 & 2020.03.24     1                    E/F 2.3                              IRS                                                              $       200.00    $        3,622.68    $     3,822.68
              2020.03.16            2                     3.82                                NAPA Auto Parts                                                                    $        2,609.41    $     2,609.41
              2020.03.18            3                   E/F 3.110                             Nwestco (Title Wave Carwash)                                                       $        3,463.68    $     3,463.68
              2020.03.23            4                   E/F 3.96                              Rebecca Parrow                                                                     $        4,127.09    $     4,127.09
              2020.03.30            5                   E/F 3.11                              Balboa Capital Corporation                                                         $      758,321.33    $ 758,321.33
              2020.03.30            6                     3.37                                Direct Automotive Distributing                                                     $        1,440.44    $     1,440.44
              2020.03.30            7                                                         Direct Automotive Distributing                                                     $           48.29    $        48.29
              2020.03.31            8                    E/F 2.2                              Idaho State Tax Commission                                       $       130.72    $           10.00    $       140.72
              2020.04.01            9                   E/F 3.99                              Rogers Machinery Company                                                           $        1,063.87    $     1,063.87
              2020.04.08           10                   E/F 3.81                              Mygrant Glass Company                                                              $        1,223.81    $     1,223.81
              2020.04.10           11                   E/F 3.113                             US Bank Equipment Finance                     $     30,000.00                      $       32,985.82    $ 62,985.82
              2020.04.14           12                    D.2.12                               Great American Financial Services                                                  $       11,992.97    $ 11,992.97
              2020.04.22           13                    E/F 3.4                              American Express                                                                   $       59,388.18    $ 59,388.18
              2020.04.30           14                                                         Idaho Central Credit Union                                                         $          441.47    $       441.47
              2020.04.29           15                D.2.1 to D.2.11                          Bannock County Treasurer                      $     29,036.13                                           $ 29,036.13
              2020.04.27           16                   E/F 3.104                             Swire Coca Cola                                                                    $          399.50    $       399.50
              2020.04.27           17                   E/F 3.104                             Swire Coca Cola                                                                    $          143.20    $       143.20
              2020.05.07           18                    E/F 3.24                             Qwest dba CenturyLink                                                              $        3,376.57    $     3,376.57
              2020.05.07           19                    E/F 3.24                             CenturyLink                                                                        $       20,308.52    $ 20,308.52
              2020.05.11           20                    E/F 3.90                             O'Reilly's                                                                         $        1,775.62    $     1,775.62
              2020.05.11           21        E/F 3.114, E/F 3.115, E/F 3.116                  Valley Bank of Helena                                                              $      143,649.30    $ 143,649.30
              2020.05.11           22                     D.2.13                              NMAC                                          $ 4,300,000.00                       $    2,045,836.86    $ 6,345,836.86
                Petition                                  E/F 3.1                             Advanced Auto Parts                                                                $        1,729.06    $     1,729.06
                Petition                                  E/F 3.2                             All Florida Towing                                                                 $          657.25    $       657.25
                Petition                                  E/F 3.3                             Alldata Automotive Intell                                                          $          459.98    $       459.98
                Petition                                  E/F 3.5                             American Tire Dist                                                                 $        1,406.26    $     1,406.26
                Petition                                  E/F 3.6                             AmeriPride                                                                         $        6,378.21    $     6,378.21
              2020.04.01                                  E/F 3.1                             AmTrust North America                                                                       $1,720.00   $     1,720.00
                Petition                                  E/F 3.8                             Andreanna Garzia                                                                   $        3,931.20    $     3,931.20
              2020.04.01                                  E/F 3.2                             Angela Allen                                                                               $71,000.00   $ 71,000.00
                Petition                                 E/F 3.10                             AutoZone                                                                           $        1,730.79    $     1,730.79
                Petition                                 E/F 3.12                             Bank of America N.A.                                                               $        1,156.13    $     1,156.13
                Petition                                 E/F 3.13                             Barr Credit Services                                                               $          737.04    $       737.04
                Petition                                 E/F 3.14                             Battery Systems                                                                    $          227.57    $       227.57
                Petition                                 E/F 3.15                             Beaverton Infiniti                                                                 $          192.97    $       192.97
                Petition                                 E/F 3.16                             BFS Capital                                                                        $      134,057.00    $ 134,057.00
                Petition                                 E/F 3.17                             Biehl & Biehl                                                                      $          490.25    $       490.25
                Petition                                 E/F 3.18                             Blaize, Inc.                                                                       $          227.08    $       227.08
                Petition                                 E/F 3.19                             Caine & Weiner                                                                     $       22,750.62    $ 22,750.62
                Petition                                 E/F 3.20                             Capital One                                                                        $          646.69    $       646.69
                Petition                                 E/F 3.21                             Card Service Center                                                                $        3,025.43    $     3,025.43
                Petition                                 E/F 3.22                             Carquest Auto                                                                      $        1,761.83    $     1,761.83
                Petition                                 E/F 3.23                             Cenex Fleet Fueling                                                                $        6,878.00    $     6,878.00
                Petition                                 E/F 3.25                             Chemwest                                                                           $          309.98    $       309.98
                Petition                                 E/F 3.26                             CHS, Inc.                                                                          $        6,588.59    $     6,588.59
                Petition                                 E/F 3.27                             Citi Bank                                                                          $       42,901.53    $ 42,901.53
                Petition                                 E/F 3.28                             Corelogic Credco LLC                                                               $          315.65    $       315.65
                Petition                                 E/F 3.29                             Corporate Fleet Express                                                            $        2,700.00    $     2,700.00
                Petition                                 E/F 3.30                             Cottonwood Motors, Inc.                                                            $          465.00    $       465.00
              2020.04.01                                  E/F 3.3                             CPI Collection Prof. Inc.                                                                     $583.38   $       583.38
                Petition                                 E/F 3.31                             Cuna Mutual Group                                                                  $          562.55    $       562.55
                Petition                                  E/F 2.1                             Dani McDonald                                                    $    10,000.00                         $ 10,000.00
                Petition                                 E/F 3.32                             Dash Designs                                                                       $         117.73     $       117.73
                Petition                                 E/F 3.33                             Dealer-FX Grou Inc.                                                                $     12,570.00      $ 12,570.00
                Petition                                 E/F 3.34                             Dealersocket                                                                       $       3,312.00     $     3,312.00
                Petition                                 E/F 3.35                             Dealertrack                                                                        $       6,236.25     $     6,236.25
                Petition                                 E/F 3.36                             Demarios, Inc.                                                                     $          41.99     $        41.99
                Petition                                 E/F 3.38                             Divine Film Solutions                                                              $          55.00     $        55.00
                Petition                                 E/F 3.39                             Eastern Commercial Credit                                                          $         805.51     $       805.51
              2020.04.01                                  E/F 3.4                             Emerald Services, Inc.                                                                      $224.40     $       224.40
                Petition                                 E/F 3.40                             Enterprise Holdings                                                                $       1,834.80     $     1,834.80
                Petition                                 E/F 3.41                             FedEx                                                                              $       2,408.45     $     2,408.45
                Petition                                 E/F 3.42                             Fifth Third Bank                                                                   $            -       $          -
                Petition                                 E/F 3.43                             First American Payment Sys.                                                        $         722.90     $       722.90
                Petition                                 E/F 3.44                             First Bankcard                                                                     $     19,787.96      $ 19,787.96
                Petition                                 E/F 3.45                             First Bankcard                                                                     $       9,782.21     $     9,782.21
                Petition                                 E/F 3.46                             First Data Global Leasing                                                          $       2,070.88     $     2,070.88
                Petition                                 E/F 3.47                             Fisher's Technology                                                                $         132.00     $       132.00
                Petition                                 E/F 3.48                             Fitech                                                                             Unknown              $          -
                Petition                                 E/F 3.49                             Flagship                                                                           $         735.20     $       735.20
                Petition                                 E/F 3.50                             Flying M Machine & Fab.                                                            $         368.82     $       368.82
                Petition                                 E/F 3.51                             GB Collects, LLC                                                                   $       1,934.20     $     1,934.20
                Petition                                 E/F 3.52                             General Distributing Co.                                                           $         123.00     $       123.00
                Petition                                 E/F 3.53                             Golden West Enterprises                                                            $          90.50     $        90.50
                Petition                                 E/F 3.54                             Green Meadow Auto Salvage                                                          $         480.00     $       480.00
                Petition                                 E/F 3.55                             Hansen Janitorial                                                                  $          52.11     $        52.11
                Petition                                 E/F 3.56                             Helena Towing Service                                                              $         867.53     $       867.53

  DISCLOSURE STATEMENT
  ROBERT ALLEN AUTO GROUP, INC.                                                                                               APPENDIX “D”
  December 31, 2020                                                                                                           (Debtor’s List of Claimants)
Case 20-40163-JMM        Doc 116 Filed 12/31/20 Entered 12/31/20 12:33:46                                                                                         Desc Main
                                Document    Page 23 of 25




                                                                  Robert Allen Auto Group List of Claimants
                            (as filed, before objections and/or settlements; claimants paid post-petition pursuant to Court authorization are excluded from this list)

              Date       POC#                Sched                     Class                       Creditor                         Secured            Priority          Unsecured          Total
             Petition                        E/F 3.57                             Idaho Dept. of Transportation                                                      $       7,000.00    $   7,000.00
             Petition                        E/F 3.58                             Ireland Bank                                                                       $       2,826.80    $   2,826.80
            2020.06.23                        E/F 3.1                             IT&M Division, Inc.                                                                $         275.00    $     275.00
             Petition                        E/F 3.60                             Jackson Murdo & Grant PC (2020)                                                    $         652.50    $     652.50
             Petition                        E/F 3.61                             Jaguar Land Rover                                                                  $         285.18    $     285.18
             Petition                        E/F 3.62                             Jason's Auto Glass                                                                 $         240.00    $     240.00
             Petition                        E/F 3.63                             Jonathan Neil & Assoc., Inc.                                                       $       5,667.27    $   5,667.27
             Petition                        E/F 3.64                             Ken Garff Jaguar                                                                   $         285.18    $     285.18
             Petition                        E/F 3.65                             Ken Garff MB                                                                       $         503.20    $     503.20
             Petition                        E/F 3.66                             Ken Garff Nissan                                                                   $       1,821.76    $   1,821.76
             Petition                        E/F 3.67                             Ken Garff VW                                                                       $          47.70    $      47.70
             Petition                         E/F 2.4                             Kenneth Edick                                                    $    10,000.00                        $ 10,000.00
             Petition                        E/F 3.68                             Kingdom Keys                                                                       $         195.00    $     195.00
            2020.04.30                        E/F 3.1                             KXLF #1036                                                                                 $8,300.00   $   8,300.00
             Petition                        E/F 3.69                             Lamar of Billings, MT                                                              $       3,250.00    $   3,250.00
             Petition                        E/F 3.70                             Larry Miller Chevrolet                                                             $         259.59    $     259.59
             Petition                        E/F 3.71                             Larry Miller Luxury                                                                $          90.84    $      90.84
             Petition                        E/F 3.72                             Lawson Products                                                                    $         254.29    $     254.29
             Petition                        E/F 3.73                             Lithia Motors                                                                      $         141.54    $     141.54
             Petition                        E/F 3.74                             LKQ of Eastern Idaho                                                               $       2,052.37    $   2,052.37
             Petition                         Admin                               Maynes Taggart, PLLC                                             $    11,703.00                        $ 11,703.00
             Petition                        E/F 3.75                             Mercedes Benz Draper                                                               $         350.28    $     350.28
             Petition                        E/F 3.76                             Mercedes of Farmington                                                             $       2,505.62    $   2,505.62
             Petition                        E/F 3.77                             Mitchell 1                                                                         $         179.00    $     179.00
             Petition                        E/F 3.78                             Mitsubishi Motors North America                                                    $      30,000.00    $ 30,000.00
             Petition                        E/F 3.79                             Moncor Distribution                                                                $          30.10    $      30.10
             Petition                        E/F 3.80                             MTADA                                                                              $         567.00    $     567.00
             Petition                        E/F 3.83                             New Day Products                                                                   $         184.23    $     184.23
             Petition                        E/F 3.84                             New Start Financial                                                                $            -      $        -
             Petition                        E/F 3.87                             North Shore Agency                                                                 $       2,168.63    $   2,168.63
             Petition                        E/F 3.88                             Northwestern Energy                                                                $       7,920.41    $   7,920.41
             Petition                        E/F 3.89                             Novus Glass                                                                        $         485.00    $     485.00
            2020.04.01                        E/F 3.8                             PacificSource Health Plans                                                                  $492.31    $     492.31
             Petition                        E/F 3.92                             Performance Outdoor                                                                $         800.00    $     800.00
            2020.10.23                        E/F 3.1                             PGW Auto Glass                                                                                $62.48   $      62.48
             Petition                        E/F 3.93                             Pitney Bowes Purchase Power                                                        $         402.95    $     402.95
             Petition                        E/F 3.94                             Porter's Office                                                                    $          10.38    $      10.38
            2020.06.23                        E/F 3.2                             Premier Forty Financial, LLC                                                                $459.62    $     459.62
             Petition                        E/F 3.95                             Quality Foods Distributing                                                         $         347.76    $     347.76
             Petition                        E/F 3.97                             Robert Allard                                                                      $      24,069.97    $ 24,069.97
             Petition                        E/F 3.98                             Robert T. Allen                                                                    $     391,765.04    $ 391,765.04
             Petition                       E/F 3.100                             Santander Consumer USA                                                             $         787.04    $     787.04
             Petition                       E/F 3.101                             Scripps Center                                                                     $       8,300.00    $   8,300.00
             Petition                       E/F 3.102                             Sparklight                                                                         $         341.94    $     341.94
            2020.04.30                        E/F 3.2                             State of Montana, Motor Vehicle Division                                                    $341.45    $     341.45
             Petition                       E/F 3.103                             Sunrise Credit Services, Inc.                                                      $         149.50    $     149.50
             Petition                         E/F 2.5                             Susan K. Edick                                                   $    13,650.00    $       1,350.00    $ 15,000.00
             Petition                       E/F 3.105                             TD Auto Finance                                                                    Unknown             $        -
             Petition                       E/F 3.106                             Teton Honda                                                                        $         184.43    $     184.43
             Petition                       E/F 3.107                             Teton Hyundai                                                                      $          23.83    $      23.83
             Petition                       E/F 3.108                             The Car Medic                                                                      $         115.00    $     115.00
             Petition                       E/F 3.109                             The Smith Group Chevrolet                                                          $          54.74    $      54.74
             Petition                       E/F 3.111                             Tire Depot                                                                         $         280.50    $     280.50
             Petition                       E/F 3.112                             Tri County Disposal                                                                $         558.82    $     558.82
             Petition                         E/F 2.6                             Tyler Allen                                                      $    13,650.00    $       2,350.00    $ 16,000.00
             Petition                       E/F 3.117                             Valley Office Systems                                                              $           8.87    $       8.87
             Petition                       E/F 3.118                             Vengroff Williams                                                                  $            -      $        -
             Petition                       E/F 3.119                             Vin Solutions                                                                      $      10,112.96    $ 10,112.96
             Petition                       E/F 3.120                             Whitehail's Alpine Distrib.                                                        $       1,884.20    $   1,884.20
             Petition                       E/F 3.121                             XPO Logistics Freight, Inc.                                                        $       3,923.95    $   3,923.95


              TOTAL                                                                                                             $ 4,359,036.13     $    59,333.72    $    4,004,288.32   $ 8,422,658.17




  DISCLOSURE STATEMENT
  ROBERT ALLEN AUTO GROUP, INC.                                                                  APPENDIX “D”
  December 31, 2020                                                                              (Debtor’s List of Claimants)
Case 20-40163-JMM       Doc 116 Filed 12/31/20 Entered 12/31/20 12:33:46           Desc Main
                               Document    Page 24 of 25




       Monthly Operating Reports have been filed with the Court as required by the Chapter 11
 Bankruptcy Code and the U.S. Trustee Guidelines and will not be attached here to avoid
 unnecessary duplication of paperwork.




  DISCLOSURE STATEMENT
  ROBERT ALLEN AUTO GROUP, INC.                           APPENDIX “E”
  December 31, 2020                                      (Monthly Operating Reports)
    Case 20-40163-JMM           Doc 116 Filed 12/31/20 Entered 12/31/20 12:33:46                            Desc Main
                                       Document    Page 25 of 25




                                                          APPENDIX F
                                                    Liquidation Analysis

                                                                              Recovery %               Proceeds
           Asset Summary                  Note            Book Value
                                                                             Low     High        Low            High
  Cash                                     A          $             -       100.0% 100.0% $            -    $         -
  Accounts Receivable                      B          $        3,000.00      50.0%    65.0% $    1,500.00 $      1,950.00
  Furniture                                C          $        3,445.00      80.0%    85.0% $    2,756.00 $      2,928.25
  Equipment                                D          $        3,789.00      70.0%    85.0% $    2,652.30 $      3,220.65
  Machinery                                E          $        1,645.00      70.0%    80.0% $    1,151.50 $      1,316.00
  Intangibles (NMAC Claim Setoff)          F                                         Unknown
  Real Property                            H          $    4,300,000.00      80.0%    85.0% ############# $ 3,655,000.00
  Gross Proceeds from Liquidation          I          $    4,311,879.00                      ############# $ 3,664,414.90

                                                              NOTES

                    A               Cash and Cash equivalents were the balances reflected on the date of filing, 3/2/2020

                                    Accounts Receivable are estimated at a low recovery, 66.66% to 75% due to the uncertaintity
                    B
                                    of collectibility

                    C               Recovery on Furniture is assumed between 80% to 85%, which contemplates auction fees

                                    Recovery on Equipment is assumed between 70% to 85%, which contemplates auction and
                    D
                                    transfer fees
                                    Machinery is comprised of a lift table, charger for PHEV, and soda machine cabinets and have
                    E               an estimated recovery of 70% to 80% due to liquidation discount, auction fees and transport
                                    fees
                                    Intangibles consist of the NMAC Setoff Claim and has a negative asset value for any purchaser
                    F
                                    except Debtor or NMAC
                                    Recovery of real property is set at 80 and 85% as a result of listing and closing fees and
                    H
                                    distressed sale
                                    All exempt assets have been excluded from liquidation analysis as these items would not be
                    I
                                    available for liquidation

  CLAIMS SUMMARY

         Secured Claims                 $4,359,036
         Priority Claims *                 $60,541
     General Unsecured Claims           $4,089,286
           Total Claims                 $8,508,863

  * Estimate Only




DISCLOSURE STATEMENT
ROBERT ALLEN AUTO GROUP, INC.                                              APPENDIX “F”
December 31, 2020                                                              (Liquidation Analysis)
